UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6804


JAMES L. ROUDABUSH, JR.,

                    Petitioner - Appellant,

             v.

B. MOSLEY, Warden,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Anderson. Bruce H. Hendricks, District Judge. (8:18-cv-01378-BHH)


Submitted: August 23, 2018                                        Decided: August 28, 2018


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Lester Roudabush, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James Lester Roudabush, Jr., appeals the district court’s June 20, 2018, order

dismissing without prejudice his action filed under 28 U.S.C. § 2241 (2012) for failure to

comply with its prior order directing that he file his action on a standard form and either

pay the filing fee or move for leave to proceed in forma pauperis. Having determined

that the June 20 order is appealable, see Goode v. Cent. Va. Legal Aid Soc’y, Inc.,

807 F.3d 619, 623-24 (4th Cir. 2015), we grant leave to proceed in forma pauperis and

affirm for the reasons stated by the district court. Roudabush v. Mosley, No. 8:18-cv-

01378-BHH (D.S.C. June 20, 2018). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2